In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00108-CR



           THE STATE OF TEXAS, Appellant

                            V.

          EARL SCOTT CHESNUT, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1021767




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION
        On July 27, 2010, a grand jury indicted Earl Scott Chesnut for unauthorized use of a

vehicle. Chestnut properly made application for the final disposition of the indictment, pursuant

to the Interstate Agreement on Detainers Act. See TEX. CODE CRIM. PROC. ANN. art. 51.14 (West

2006). Chesnut’s request triggered the State’s requirement that he be tried “within 180 days after

he shall have caused to be delivered to the prosecuting officer and the appropriate court of the

prosecuting officer’s jurisdiction written notice of . . . his request for a final disposition.” TEX.

CODE CRIM. PROC. ANN. art. 51.14, art. III(a). Because the trial court found that the State failed

to bring Chesnut to trial within 180 days after the prosecutor’s office actually received the

request for disposition, the trial court employed the mandatory remedy of dismissal of the untried

indictment.

        The State appeals the dismissal of its indictment. The State has filed a single brief in

which it raises an issue common to all of its appeals. 1 It argues that because the request for final

disposition was not received by the court until the hearing on Chesnut’s motion to dismiss, the

180-day time period set forth in the statute had not expired, and, therefore, the trial court erred in

dismissing the indictment. We addressed this issue in detail in our opinion of this date on the

State’s appeal in cause number 06-13-00107-CR. For the reasons stated therein, we likewise

conclude that the trial court’s dismissal of the indictment in this case was proper.




1
The State also appeals the dismissal of indictments for theft of a firearm and aggravated assault with a deadly
weapon in cause numbers 06-13-00107-CR and 06-13-00109-CR.

                                                      2
      We affirm the trial court’s judgment.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:      January 23, 2014
Date Decided:        February 12, 2014

Do Not Publish




                                                3